EXHIBIT 99.1 RESTATEMENT OF FINANCIAL STATEMENTS In August 2009, the Company was informed that the Public Company Accounting Oversight Board (“PCAOB”) revoked the registration of Moore & Associates Chartered who was serving as the Company’s independent auditor.The revocation was a result of Moore’s violation of PCAOB rules and auditing standards.This revocation of Moore’s registration required the Company to have re- audited the financial statements issued for the year ended December 31, 2008. The re-audit produced material differences from the previously filed versions. Originally the Company miscalculated the 2008 beneficial conversion feature which resulted in an understatement of liabilities amounting to $540,000 and a nominal change in the related interest expense.Further, the Company miscalculated the fair value expense of stock options that were granted during 2008, resulting in an understatement of the fair value expense amounting to $129,912.Included in this filing are the restated 2008 financial statements.For comparative purposes, the table below presents the re-audited balance sheet and income statement compared to the original filing. Restated As Filed December 31, December 31 ASSETS CURRENT ASSETS Cash $ $ Accounts Receivable Inventory Prepaid Expenses Total Current Assets EQUIPMENT, NET OTHER ASSETS Deposits Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable $ $ Accrued Expenses Notes Payable - Related Parties Current Portion of Notes Payable Accrued Interest Payable Warranty Accrual Customer Deposits - - Total Current Liabilities LONG-TERM DEBT Notes Payable Convertible Debt Total Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common Stock: 100,000,000 shares authorized at $0.001par value; Issued and outstanding 13,927,915 and 7,481,813 shares, respectively Common Stock Subscribed ) ) Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS EQUITY (DEFICIT) $ $ 1 RESTATEMENT OF FINANCIAL STATEMENTS - continued Years Ended December 31, 2008 Restated 2008 as Filed REVENUES Product Sales $ $ Other Income Total Revenues Cost of Goods Sold Gross Profit EXPENSES Legal and Professional General and Administrative Research and Development Advertising and Marketing Depreciation Total Expenses Net (Loss) from Operations ) ) OTHER INCOME AND (EXPENSE) Gain on Extinguishment of Debt Interest Expense ) ) Total Other Income (Expense) Net (Loss) before Income Taxes ) ) Income Tax Expense - - NET (LOSS) $ ) $ ) Basic and diluted (loss) per share $ ) $ ) Weighted Average Number of Common Shares Outstanding 2
